Exhibit 10.51

LOGO [g75635ex10_51001.jpg]

February 23, 2009

Kathryn E. Falberg

52 Piedmont Road

Larkspur, CA 94939

 

Re: Employment Agreement

Dear Kate:

ARCA biopharma, Inc. (the “Company”) is pleased to offer you the following
agreement regarding your employment as the Company’s Chief Financial Officer and
Chief Operating Officer and certain severance benefits (the “Agreement”). This
Agreement amends, supersedes and terminates any and all prior agreements or
understandings with respect to your employment terms and severance benefits,
including but not limited to, that certain Offer Letter dated February 18, 2009;
provided, however, that, except as otherwise expressly provided, the Employee
Intellectual Property Agreement (as defined below) is not modified or terminated
hereby, and shall continue in full force and effect.

1. Employment. The Company hereby agrees to employ you and you hereby accept
such employment upon the terms and conditions set forth herein and agree to
perform such duties as are commensurate with your office as prescribed by the
Board of Directors of the Company. Your start date will be effective as of
February 24, 2009 (the “Start Date”).

2. Duties. You shall render exclusive, full-time services to the Company as its
Chief Financial Officer and Chief Operating Officer and shall report to the
Company’s President and Chief Executive Officer. Your responsibilities, title,
working conditions, duties, reporting relationship and/or any other aspect of
your employment may be changed, added to or eliminated during your employment at
the sole discretion of the Company. During the term of your employment
hereunder, you shall devote your best efforts and your full business time, skill
and attention to the performance of your duties on behalf of the Company.

3. Compensation.

(a) For all services rendered and to be rendered hereunder, and for the other
agreements by you contained herein, the Company agrees to pay you, and you agree
to accept a salary of $25,000.00 per month. Such salary will be subject to
review and adjustment on an annual basis in accordance with the procedures set
forth by the Company’s Board of Directors or Compensation Committee of the Board
of Directors. Any such salary shall be payable pursuant to the Company’s payroll
procedures which may be changed by the Company from time to time and shall be
subject to such deductions or withholdings as the Company is required to make

 

1



--------------------------------------------------------------------------------

pursuant to law, or by further agreement with you. In addition to your base
salary, you may be eligible to receive a bonus pursuant to an employee bonus
plan as approved by the Board of Directors in its sole discretion. Your target
bonus percentage will be forty percent (40%) of your base salary and any bonus
earned shall be paid at the same time as bonuses are paid to your peer
executives at the Company. You will also be eligible to participate in the
Company’s benefit plans based on the eligibility criteria for each of those
plans as they become available, which plans will remain subject to change from
time to time at the Company’s discretion.

(b) You will be granted an option (the “Initial Option”) to purchase 49,500
shares of the Company’s Common Stock, within thirty (30) days following the
Start Date, with an exercise price equal to the market value of the Company’s
stock on the date of grant. The terms and conditions of Initial Option will be
governed by your Stock Option Agreement with the Company, which you will sign,
and the Company’s 2004 Equity Incentive Plan.

4. Termination. You and the Company each acknowledge that your employment
relationship with the Company is at-will and that either party has the right to
terminate your employment with the Company at any time for any reason
whatsoever, with or without cause or advance notice pursuant to the following
provisions.

(a) Termination by Death or Disability. In the event you shall die during the
period of your employment hereunder or become permanently disabled, which shall
mean you are unable to perform each of the essential duties of your position by
reason of a medically determinable physical or mental impairment which is
potentially permanent in character or which can be expected to last for a
continuous period of not less than twelve (12) months, your employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
your death, or the date upon which, in the sole reasonable determination of the
Board of Directors, you are determined to be permanently disabled. The Company’s
ability to terminate you as a result of any disability shall be to the extent
permitted by state and/or federal law.

(b) Voluntary Resignation. In the event you voluntarily resign from your
employment with the Company (other than for Good Reason as defined below), the
Company’s obligation to make payments hereunder shall cease upon such
resignation, and you shall not be entitled to any severance pay, accelerated
vesting, pay in lieu of notice or any other such compensation, except the
Company shall pay you (i) any salary earned but unpaid prior to the resignation
and all accrued but unused vacation, (ii) if applicable, all commissions
rightfully earned prior to your resignation and (iii) any business expenses
incurred by you in connection with your performance of your duties, according to
the policies of the Company, that were incurred but not reimbursed as of the
date of resignation. Vesting of any of your stock options outstanding on the
date of resignation shall cease on the date of resignation.

(c) Termination for Cause. In the event you are terminated by the Company for
Cause (as defined below), the Company’s obligation to make payments hereunder
shall cease upon the date of receipt by you of written notice and explanation of
such termination (the “Date of Termination”), and you shall not be entitled to
any severance pay, accelerated vesting, pay in lieu of notice or any other such
compensation, except the Company shall pay you (i) any salary

 

2



--------------------------------------------------------------------------------

earned but unpaid prior to the Date of Termination and all accrued but unused
vacation, (ii) if applicable, all commissions rightfully earned prior to the
Date of Termination and (iii) any business expenses incurred by you in
connection with your performance of your duties, according to the policies of
the Company, that were incurred but not reimbursed as of the Date of
Termination. Vesting of any stock options outstanding on the Date of Termination
shall cease on the Date of Termination.

(d) Termination by the Company Without Cause or Resignation for Good Reason.
Subject to the terms and conditions of this Agreement, the Company will provide
you with Severance Benefits (as defined below) if (i) the Company terminates
your employment without Cause or (ii) you resign your employment for Good
Reason. You will not be entitled to receive any Severance Benefits if (A) the
Company terminates your employment for Cause, (B) you resign from your
employment with the Company other than for Good Reason, or (C) in the event of
your death or permanent disability. In addition, to the extent that any federal,
state or local laws, including, without limitation, so-called “plant closing”
laws, require the Company to give advance notice or make a payment of any kind
to you because of your involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, change of control, or any
other similar event or reason, the Severance Benefits payable under this
Agreement shall either be reduced proportionately or eliminated, such that the
total amounts paid to you do not exceed the amounts specified herein. The
Severance Benefits provided under this Agreement are intended to satisfy any and
all statutory obligations that may arise out of your involuntary termination of
employment for the foregoing reasons.

5. Description of Severance Benefits. For purposes of this Agreement, “Severance
Benefits” are defined as:

(a) (i) severance pay (the “Severance Pay”) equivalent to: (A)(i) twelve
(12) months of your Base Salary (as defined below) in effect as of your last day
of employment with the Company in accordance with this agreement (which payment
will not extend your covenants and obligations set forth in Article IV of the
Employee Intellectual Property, Confidentiality and Non-Compete Agreement); and
(B) a pro rata portion of any bonus compensation under any employee bonus plan
that has been approved by the Board of Directors (“Bonus Pay”) payable to you
for the fiscal year in which your employment terminated to be paid at the same
time that such incentive bonus would have been paid if such termination had not
occurred; and (ii) acceleration of the vesting of fifty percent (50%) of the
unvested portion of the Initial Option. Your pro rata portion of any Bonus Pay
shall be based upon the number of days in such calendar year elapsed through the
Notice Date of such termination as a proportion of 365. (For the purpose of
clarification, the Bonus Pay is in addition to any bonus you have earned for the
prior fiscal year under any employee bonus plan approved by the Board of
Directors, which bonus shall be payable as provided in Section 3(a), regardless
of whether the Notice Date occurs prior to the determination of the bonus for
the prior fiscal year).

The date you are notified that your employment with the Company is being
terminated without Cause or the date you notify the Company that you are
terminating your employment for Good Reason, shall be referred to herein as the
“Notice Date.” The Severance

 

3



--------------------------------------------------------------------------------

Pay shall be payable in equal installments over twelve months (the “Initial
Severance Period”) in accordance with the Company’s then applicable payroll
policies, beginning no earlier than seven (7) days after the effective date of
the release described below, and will be subject to standard payroll deductions
and withholdings; provided, however, that any Bonus Pay shall not be payable to
you until such time as bonus compensation under the applicable employee bonus
plan is paid to other employees of the Company; and

(b) reimbursement of your out-of-pocket costs to continue your group health
insurance benefits (and dependent coverage, if applicable) under COBRA at
substantially the same level of coverage in effect immediately prior to the
Notice Date for twelve (12) months, following the last day of the month in which
your Notice Date occurs, payable in advance on the first day of each month
whether or not you elect or are eligible to receive COBRA; provided, that even
if you do not elect or are not eligible to receive COBRA, you shall receive the
equivalent of such out-of-pocket costs paid by you not to exceed the costs that
such benefits would equal under COBRA if you were so eligible.

To receive any of the Severance Benefits, you must first sign and date and must
not revoke a general release of claims in favor of the Company in the form
attached hereto as Exhibit A (the “Release”). Such Release shall not be signed
or dated until the Notice Date, and, except as otherwise required by applicable
law, is not valid (and will not entitle you to Severance Benefits) unless signed
and delivered to the Company within three (3) days after such Notice Date.

(c) The Company may elect, in its sole discretion, to pay you up to twelve
(12) months of your Base Salary in effect as of your last day of employment with
the Company in accordance with this agreement, which additional payment shall
extend your covenants and obligations set forth in Article IV of the Employee
Intellectual Property, Confidentiality and Non-Compete Agreement for an
additional period equal to the number of months of your Base Salary that the
Company elects to pay your under this sub-paragraph. If the Company elects to
make such additional payment to you, the Company shall make such payments in
equal installments over the applicable number of months following the Initial
Severance Period, if any, in accordance with the Company’s then applicable
payroll policies, or in the sole discretion of the Company as designated by the
Company in writing within seven (7) days after the Notice Date, in a single lump
sum cash payment, subject to standard payroll deductions and withholdings, and
such additional amounts shall be deemed to be “Severance Pay” and to be part of
the “Severance Benefits” for purposes of this Agreement.

6. Parachute Payments.

(a) Notwithstanding anything in this Agreement to the contrary, if any payment
or benefit you would receive pursuant to a Corporate Transaction from the
Company or otherwise (“Payment”) (i) would constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount (as defined below).

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, a Payment shall not be considered a parachute
payment for purposes of this paragraph if such Payment is approved by the
shareholders of the Company in accordance with the procedures set forth in
Sections 280G(b)(5)(A)(ii) and (B) of the Code and the regulations thereunder,
and at the time of such shareholder approval, no stock of the Company is readily
tradeable on an established securities market or otherwise (within the meaning
of Section 280G(b)(5)(A)(ii)(I) of the Code) (“280G Shareholder Approval”). The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(ii) the Payment or a portion thereof after payment of the applicable Excise
Tax, whichever amount after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greatest amount of the Payment to you. If a reduction in payments
or benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of stock awards;
reduction of employee benefits. In the event that acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of your stock awards unless
you elect in writing a different order for cancellation. You may elect to
decline the acceleration of vesting of stock awards so as to avoid having any
other right, payment or benefit deemed to be a parachute payment; provided,
however, that in order to comply with Section 409A of the Code, in the event you
make such an election, the reduction or elimination of the acceleration of
vesting will only be permitted if the same result would be obtained by reducing
the dollar value of all rights, payments or benefits in the order in which each
dollar of value subject to a right, payment or award reduces the parachute
payment to the greatest extent.

(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the event giving rise to the Payment
(“Payment Event”) shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Payment Event, the Board shall have
the discretion to appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time as requested by the Company or you. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and you with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Payment. The Company shall be entitled to
rely upon the accounting firm’s determinations, which shall be final and
binding.

7. Compliance with Revenue Code Section 409A. (a) To the extent any Severance
Benefits are paid from the date of termination of your employment through March
15 of the

 

5



--------------------------------------------------------------------------------

calendar year following such termination, such Severance Benefits are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are paid
following said March 15, such Severance Benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary separation from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, and (c) are in excess of the amounts
specified in clauses (a) and (b) of this paragraph, shall (unless otherwise
exempt under Treasury Regulations) be considered separate payments subject to
the distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payments or benefits be delayed until 6 months after your separation from
service (if the Company is publicly traded and you are a “specified employee”
within the meaning of the aforesaid section of the Code at the time of such
separation from service). In the event that a six-month delay of any such
separation payments or benefits is required, on the first regularly scheduled
pay date following the conclusion of the delay period (or on your date of death,
if earlier) you shall receive a lump sum payment or benefit in an amount equal
to the separation payments and benefits that were so delayed, and any remaining
separation payments or benefits shall be paid on the same basis and at the same
time as otherwise specified pursuant to this Agreement (subject to applicable
tax withholdings and deductions). For the purposes of determining when amounts
otherwise payable on account of your termination of employment under this
Agreement will be paid, which amounts become due because of your termination of
employment, “termination of employment” or words of similar import, as used in
this Agreement, shall be construed as the date that your first incur a
“separation from service” for purposes of Section 409A of the Code on or
following termination of employment.

(b) Any taxable reimbursement of business or other expenses as specified under
this Agreement shall be subject to the following conditions: (1) the expenses
eligible for reimbursement in one taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year; (2) the reimbursement of
an eligible expense shall be made no later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement
shall not be subject to liquidation or exchange for another benefit.

(c) Any amounts otherwise payable on account of your termination of employment
under this Agreement which (i) are conditioned in any part on a release of
claims and (ii) would otherwise be paid (assuming the release is given) prior to
the last day on which the release could become irrevocable assuming your latest
possible execution and delivery of the release (such last day, the “Release
Deadline”) shall be paid, if ever, only on the Release Deadline, even if your
release becomes irrevocable before that date. The Company may elect to make such
payment up to thirty (30) days prior to the Release Deadline, however.

8. Description of Corporate Transaction. For purposes of this Agreement,
“Corporate Transaction” is defined as: (i) a sale of all or substantially all of
the assets of the Company; (ii) a merger, consolidation or reorganization
involving the Company if, immediately after the consummation of such merger,
consolidation or reorganization, the stockholders of the

 

6



--------------------------------------------------------------------------------

Company immediately prior thereto do not own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or reorganization or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction; or (iii) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) which results in any person or entity (other than persons
who are stockholders or affiliates of the Company immediately prior to the
transaction) owning fifty percent (50%) or more of the combined voting power of
all classes of stock of the Company, other than the sale by the Company of stock
in transactions the primary purpose of which is to raise capital for the
Company’s operations and activities.

9. Salary and Accrued PTO/Vacation. On your last date of employment with the
Company, the Company will pay to you all of your accrued salary and all of your
accrued but unused paid time off (“PTO”) or vacation as the case may be earned
through your last day of employment.

10. Definition of Base Salary. For purposes of this Agreement, “Base Salary”
means your base salary in effect as of your last day of full-time employment
with the Company, excluding the following: any type of commissions, incentive
payments or any other similar remuneration paid directly to you, or any other
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, or similar items of compensation.

11. Definition of Cause. For purposes of this Agreement, “Cause” means that you
have committed or engaged in: (i) willful misconduct, gross negligence, theft,
fraud, or other illegal or dishonest conduct, any of which are considered to be
materially harmful to the Company; (ii) refusal, unwillingness, failure, or
inability to perform material job duties or habitual absenteeism; or
(iii) violation of fiduciary duty, violation of any duty of loyalty, or material
breach of any material term of this Agreement or of your Employee Intellectual
Property, Confidentiality and Non-Compete Agreement (a copy of which is attached
hereto as Exhibit B) (the “Employee Intellectual Property Agreement”) or any
other contract between you and the Company. In the event you are terminated for
Cause you will not be entitled to the Severance Benefits, pay in lieu of notice,
vesting of any shares under any option plan, vesting of any unrestricted shares,
or any other such compensation set forth herein and you shall immediately
forfeit all rights to any options to purchase shares of the Company’s common
stock (including vested options) and such options shall immediately expire, but
you will be entitled to all other compensation (including commissions rightfully
earned), benefits and unreimbursed expenses accrued through the Date of
Termination.

12. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean (i) the relocation of your normal principal place of work greater
than fifty (50) miles from your then current normal work location; (ii) a
decrease in your then current base salary of more than fifteen percent (15%),
other than any such decrease resulting from a general reduction by the Company
in the base salary of all Company executive officers; (iii) the Company

 

7



--------------------------------------------------------------------------------

unilaterally makes significant detrimental reductions in your job
responsibilities (for example, if the Company changes your reporting
relationships such that you are no longer reporting directly to the President
and Chief Executive Officer); provided, that you shall give written notice to
the Chairman of the Company’s Board of Directors setting forth your intent to
resign for Good Reason and the facts in support of your claim that Good Reason
exists within ninety (90) days of the initial existence of any of the foregoing
conditions; and the Company shall have thirty (30) days after the applicable
party has received such notice to take such actions, if any, to eliminate such
claimed Good Reason (without thereby admitting that such Good Reason had
occurred); and your final separation from service occurs within two (2) years of
the initial existence of any of the foregoing conditions. If the Company
eliminates such claimed Good Reason within the thirty (30) day period after
receipt of your notice, then you shall not be deemed to be resigning for Good
Reason under such facts.

13. At-Will Employment. Nothing in this Agreement alters the at-will nature of
your employment relationship with the Company. Any contrary representations or
agreements, which may have been made to you, are superseded by this Agreement.
Subject to the terms of this Agreement, either you or the Company may terminate
your employment relationship at any time, with or without Cause or advance
notice.

14. Employee Intellectual Property Agreement.

(a) Execution and Compliance. You acknowledge that you are a member of the
Company’s executive and management personnel and that, as such, you have been
and will be privy to extremely sensitive, confidential and valuable commercial
information, which constitutes trade secrets of the Company, the disclosure of
which would greatly harm the Company. Your work for the Company is conditioned
on your execution of and compliance with the Employee Intellectual Property
Agreement, attached hereto as Exhibit B.

(b) Extension of Time. In the event that you breach any covenant, obligation or
duty in the Employee Intellectual Property Agreement or its subparts, any such
duty, obligation, or covenants to which you and the Company agreed by the
Employee Intellectual Property Agreement and its subparts shall automatically
toll from the date of the first breach, and all subsequent breaches, until the
resolution of the breach through private settlement, judicial or other action,
including all appeals. The duration and length of your duties and obligations as
agreed by the Employee Intellectual Property Agreement and its subparts shall
continue upon the effective date of any such settlement, or judicial or other
resolution.

15. Miscellaneous. Except as specifically set forth herein, this Agreement
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to your employment terms and Severance
Benefits. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. This Agreement may not
be modified or amended except in writing signed by you and a duly authorized
officer of the Company. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

*****

 

8



--------------------------------------------------------------------------------

Please sign below to indicate your understanding and acceptance of this
Agreement and return the signed original to me at your earliest convenience.

 

Very truly yours,          ARCA BIOPHARMA, INC.      By:  

/s/ Christopher D. Ozeroff

     Name:  

Christopher D. Ozeroff

     Title:  

EVP Business Development and General Counsel

     UNDERSTOOD AND AGREED:     

/S/ KATHRYN E. FALBERG

  

February 23, 2009

  Kathryn E. Falberg    Date  

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the Severance Benefits provided under the foregoing Employment
and Retention Agreement with ARCA biopharma, Inc. (the “Company”), dated
[                        ], and except as set forth in this release, I hereby
release, acquit and forever discharge the Company, its parents and subsidiaries,
and their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed (other than
any claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to the date
I execute this release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; all claims for breach of
contract and wrongful termination; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Employee Retirement Income Security
Act of 1974, as amended; the federal Americans with Disabilities Act of 1990;
Colorado anti-discrimination statutes, including the Colorado Civil Rights Act
(as amended); tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its existing obligations to
indemnify me pursuant to any agreement or applicable law.

I also hereby acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). I also acknowledge that the
consideration given for the release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:

 

  (a) my waiver and release do not apply to any rights or claims that arise on
or after the date I execute this release;

 

  (b) I have the right to consult with an attorney prior to executing this
release;

 

  (c) I have twenty-one (21) days to consider this release (although I may
choose to voluntarily execute this release earlier);

 

  (d) I have seven (7) days following my execution of this release to revoke the
release; and

 

  (e) this release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I execute
this release.



--------------------------------------------------------------------------------

This Release constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein. This Release may only be modified by a writing
signed by both me and a duly authorized officer of the Company. This Release
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Colorado as applied to contracts made
and to be performed entirely within Colorado. This Release shall be effective on
the date I sign and return it to the Company, provided that the Company has also
signed it.

I accept and agree to the terms and conditions stated above.

 

 

Kathryn E. Falberg Date:  

 

ARCA BIOPHARMA, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE INTELLECTUAL PROPERTY, CONFIDENTIALITY AND NON-COMPETE AGREEMENT

[Omitted]